McMILLAN, Judge.
The appellant pleaded guilty and was subsequently convicted of theft of property in the second degree, in violation of § 13A-8-4, Code of Alabama 1975. He was sentenced to 15 years’ imprisonment, and the sentence was split, so that he was to serve 3 years in the penitentiary and then 5 years on probation.
During the appellant’s incarceration, he had approximately 67 disciplinary infractions. The trial judge conducted a hearing to determine whether the appellant’s probation should be revoked. (See § 15-18-8, Code of Alabama 1975.) At that hearing, Larry Thompson, a correctional officer at Staton Correctional Facility, where the appellant was incarcerated, testified that he supervised the appellant’s work on the “farm squad.” He testified that, although the appellant had approximately 67 disciplinary infractions, 40 of those infractions were attributable to the appellant’s refusal to “check out” for work.
After hearing all the evidence, including the testimony of the appellant, the trial judge revoked the appellant’s probation and imposed the original 15-year sentence.
We reserve judgment on the issues presented on appeal because, after reviewing the record, the only indications of the trial court’s revocation order are contained in the court’s minute entry and case action summary sheet. This portion of the record sheds no light on the merits of the appellant’s contentions. This case is therefore remanded to the trial court for preparation of a revocation order in full compliance with Armstrong v. State, 294 Ala. 100, 312 So.2d 620 (Ala.1975). See also Patterson v. State, 572 So.2d 508 (Ala.Cr.App.1990); Williams v. State, 571 So.2d 410 (Ala.Cr.App.1990). Return shall be within 45 days of the release of this opinion.
REMANDED WITH INSTRUCTIONS.
All Judges concur.